Citation Nr: 1814111	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961 and from October 1961 to August 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.  This case was before the Board in November 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability and his tinnitus are not the result of disease or injury in service, to include his noise exposure in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 4.85 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Certain chronic diseases listed in 38 C.F.R. § 3.309 (a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a) (3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra.  Bilateral hearing loss constitutes an organic diseases of the nervous system and thus falls within 38 C.F.R. § 3.309 (a).  See Fountain v. McDonald, 27 Vet. App. 258 (2017).

The Veteran contends his current bilateral hearing loss and tinnitus are related to noise exposure during service.  

The Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385; this disability was confirmed during December 2011 and December 2016 VA examinations.  Additionally, these examinations also note a current diagnosis of bilateral tinnitus.  Further, noise exposure in service has been conceded due to the Veteran's military occupational specialties as a light vehicle driver and wheeled vehicle mechanic.  Thus, the only issue that remains is whether there is a nexus between the in-service noise exposure and the Veteran's current bilateral hearing loss and tinnitus disabilities.  

As a preliminary matter, the Board finds the presumptive provisions regarding chronic diseases are not for application in this case because there is no evidence that indicates the Veteran's current bilateral hearing loss disability manifest to a compensable degree within one year of his separation from service.  The Veteran's separation examination report indicates his hearing was within normal limits at his separation from service in June 1962.  The first evidence that indicates the Veteran has a current bilateral hearing loss disability as defined in 38 C.F.R. §3.385 is an October 2004 private audiological consult, which was conducted more than forty years after the Veteran's separation from service.  As previously noted, chronic disease must manifest to a compensable degree within one year of separation from service to establish service connection on a presumptive basis.  There is also no indication hearing loss was noted in service; therefore, further consideration of the concept known as a continuity of symptomatology is not warranted.

A finding that service connection is not warranted on a presumptive basis does not foreclose the possibility of establishing service connection on direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  Yet, in this case, the preponderance of evidence is against finding a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and the conceded in-service acoustic trauma.

Turning to the medical evidence of record, the Veteran's service treatment records documented that the Veteran's August 1958 pre-induction, April 1959 enlistment, and March 1961 separation examinations did not demonstrate any audiological testing; rather the Veteran was shown to have a 15 out of 15 on the whisper test in those examinations.  

In his May 1961 enlistment examination, the Veteran was noted to have 15 out of 15 on the whisper test; it was also noted that audiological testing was "not required."  However, the following audiometric data was handwritten on that examination: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-10
-10
-10
---
-10
LEFT
-10
-10
-10
---
-10






In the Veteran's June 1962 separation examination, the following audiometric data was obtained: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-10
-5
-5
---
-10
LEFT
0
-5
-5
---
-10






As noted above, post-service, the first evidence of any audiological complaints was in October 2004, with the Veteran's private medical provider.  At that time, the Veteran reported that he was told he was not hearing everything that was said to him and that he had a history of noise exposure for eleven years in a paper factory without hearing protection; he also was noted to ride a motorcycle.  At that time, he was diagnosed with bilateral hearing loss and he was given information respecting hearing aids.  

The Veteran was seen at the same private medical facility by Dr. D.J.B. in November 2012.  The Veteran reported at that time that he had hearing loss symptoms that began "some years ago," which had slowly increased over time.  He reported past noise exposure as a truck driver, during infantry exercises, and working around generators and compressors as a mechanic while in the military.  He also reported a long-standing history of tinnitus which had not increased over time.  The Veteran, after examination, was diagnosed with bilateral high-frequency sensorineural hearing loss, slightly greater right than left, with a history of military noise exposure and a 4000 Hz notch consistent with noise exposure on the right.  

The Veteran underwent a VA audiological examination in December 2011.  The examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  However, he opined that the Veteran's bilateral hearing loss was not related to his military service.  In support, the examiner stated the Veteran's June 1962 separation examination was within normal limits across the test range, and there were no complaints of hearing loss or tinnitus during service.  With regards to the Veteran's tinnitus, the Veteran reported he experienced ringing in his ears with varying pitch two to three times per day, and the examiner opined the Veteran's tinnitus was likely related to his hearing loss.  

The Veteran underwent a second VA audiological examination in December 2016.  However, the examiner again opined that the Veteran's bilateral hearing loss and tinnitus were not related to his military noise exposure.  In support, the examiner noted that the Institute of Medicine released a study on military noise exposure in September 2005 that stated there was no scientific basis for delayed or late onset noise-induced hearing loss.  Further, he noted that the cause of the Veteran's current complaints of tinnitus appeared to lay elsewhere.  

Subsequently, the Board obtained a Veterans Hospital Administration (VHA) opinion from an audiologist in October 2017.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or otherwise related to his noise exposure during military service.  

In support, the examiner noted that according to the Veteran's November 2012 lay statement, he contended that his hearing loss and tinnitus were related to his military service because he was exposed to noise from heavy trucks and maintenance equipment without the use of hearing protection during that time.  The examiner noted that while there is a moderate to high probability of hazardous noise exposure during the Veteran's military service, such exposure does not always cause a noise injury; he further stated that the presence of a noise injury would only be supported by significant threshold shifts on an audiogram.  
The examiner indicated that the Veteran's initial induction examination in April 1959, as well as his separation examination in March 1961, only consisted of the whispered voice test.  However, the examiner stated the whispered voice test is not a valid measure of hearing, as it is not ear specific and does not represent hearing thresholds across the frequency range.  Additionally, he stated that while true audiometric thresholds were not available for the Veteran's first period of active duty service, audiograms obtained during his second period of active duty service indicated normal hearing in both ears.  Thus, the examiner concluded the presence of a permanent hearing loss during the Veteran's first period of active duty service could be ruled out.  

Further, the examiner noted the Veteran's audiometric testing in his May 1961 enlistment and June 1962 separation examinations.  He stated these thresholds continued to indicate normal hearing in both ears and no significant threshold shifts to support the presence of a noise injury during military service.  He noted that while there was a 10dB decrease in threshold at 500Hz in the left ear and 5dB decreases at 1000 and 2000Hz in both ears, these changes were consistent with test-retest variability and did not indicate the initial manifestation of a noise-induced hearing loss.  He further noted that a significant shift in hearing is a change greater than usual measurement variability, which is generally accepted to be 15dB.  

Moreover, the examiner stated there were no complaints of hearing loss or tinnitus found in the Veteran's service treatment records, and there was no evidence in the claims file that the Veteran complained of or was diagnosed with a hearing loss disability prior to 2004.  He indicated that while the Veteran filed a VA compensation claim in 1963, he did not include any complaints of hearing loss or tinnitus.  Additionally, the examiner stated that the first post-service audiogram in October 2004 indicated a bilateral mild to moderate high frequency hearing loss; however, at the time of that examination, the Veteran reported a history of noise exposure working in a factory for eleven years, but did not report any history of military noise exposure, nor were any complaints of tinnitus documented on that examination.  Further, the examiner noted that although the Veteran reported a history of military noise exposure to his private physician in November 2012, he did not report to the physician the noise exposure he experienced from working in a factory or riding a motorcycle.  The examiner also noted that at his December 2016 VA examination, the Veteran reported he only noticed a decrease in hearing approximately fifteen years prior, and that he was unsure of the timing of the onset of his tinnitus.  

In further support, the examiner cited to the Institute of Medicine's 2005 findings regarding a study on military noise exposure.  He stated the study found there was an insufficient scientific basis to support the contention that a person whose hearing was normal, with no significant threshold shift after noise exposure, would experience a delayed onset hearing loss years after the noise exposure.  He indicated that subsequent studies in 2006 and 2009 did not refute the Institute of Medicine's 2005 findings.  

In conclusion, the examiner stated that due to documented normal hearing with no significant threshold shifts during military service, as well as no complaint of hearing loss until many years after service, it was less likely than not that the Veteran's current bilateral hearing loss is related to military service.  He stated that in addition to military noise exposure, the Veteran also had an admitted history of noise exposure riding motorcycles and working in a factory without hearing protection following his service, and that this noise exposure could not be ruled out as a contributing factor to the current hearing loss.  Additionally, he stated that as the Veteran aged 42 years between his release from active military service and his diagnosis of hearing loss in 2004, age-related hearing loss also could not be excluded as another possible etiology for the Veteran's current hearing loss.  Lastly, he stated in the absence of objective evidence of a noise injury and no complaints of tinnitus during military service, there was no reasonable and supportable nexus between the Veteran's claimed tinnitus and military noise exposure; rather, the examiner stated the Veteran's tinnitus was at least as likely as not related to his diagnosed bilateral hearing loss.  

The Board finds that the above October 2017 VHA opinion is highly probative.  The opinion was rendered by a Board certified audiologist, and it was based on a full review and discussion of the Veteran's service, VA, and private treatment records, to include a discussion of the significance of the threshold shifts noted from the Veteran's May 1961 enlistment and June 1962 separation examinations.  Further, the examiner specifically considered the post-service private treatment records from 2004 and November 2012, and addressed the Veteran's lay statements regarding onset of symptomatology of his bilateral hearing loss and tinnitus.  See Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges a lack of bilateral hearing loss disability at separation from service does not foreclose the issue of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley v. Brown, the Court of Appeals for Veterans Claims (Court) held that VA may not deny service connection based solely on normal audiometric test results upon separation from service where the record contains other evidence linking hearing loss to service.  5 Vet. App. at 160.  Here, however, there is no competent evidence that links the Veteran's current bilateral hearing loss disability to military noise exposure.  

Lastly, while the Veteran is competent to report the symptoms of hearing loss and tinnitus, he does not possess the requisite expertise or training to address more complex medical issues such as the etiology of his current bilateral hearing loss and tinnitus disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, while the Board has specifically taken into consideration the Veteran's lay statements in the record, to include his most recently submitted response to the October 2017 VHA opinion in January 2018, the Board must give more weight to the experts in the field of audiometry, who have considered both the Veteran's lay reports and multiple other factors bearing on the nexus to service for the claimed disabilities.  


Consequently, based on the above, the Board finds the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and service connection is not warranted.  See 38 U.S.C. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


